EXHIBIT 10.49

Fifth Amendment Agreement and Waiver ("Waiver")
to

Re: Note Purchase Agreements Dated as of September 10, 2001

and 7.56% Secured Notes due September 10, 2011

 

Dated as of

March 31, 2003

To Each of the holders

listed in Schedule A to

this Waiver

Ladies and Gentlemen:

Reference is made to (i) the separate Note Purchase Agreements each dated as of
September 10, 2001 as amended by the First Amendment Agreement dated as of
March 12, 2002, among the Obligors (defined below) and each of you and as
amended by the Second Amendment Agreement dated as of May 13, 2002, among the
Obligors and each of you and as amended by the Third Amendment Agreement dated
as of August 14, 2002 among the Obligors and each of you and as amended by the
Fourth Amendment Agreement and Limited Waiver dated as of November 14, 2002
among the Obligors and each of you and as amended by those certain Letter
Agreements dated as of December 20, 2003, January 10, 2003, January 31, 2003,
February 14, 2003 and March 5, 2003 among the Obligors, the lenders under the
Credit Agreement, the Collateral Agent from time to time (as defined below) and
each of you (the "Existing Note Purchase Agreements", and, as amended hereby,
the "Note Purchase Agreements"), among Astec Industries, Inc., a Tennessee
corporation (the "Company"), Astec Financial Services, Inc., a Tennessee
corporation ("Financial" and, together with the Company, the "Obligors"), and
the holders named on Schedule A attached thereto, respectively, (ii) the
$80,000,000 aggregate principal amount of 7.56% Senior Secured Notes due
September 10, 2011 of the Obligors (as amended, the "Notes"), (iii) the Pledge
Agreement dated as of September 10, 2001 (as amended, the "Pledge Agreement")
between the Company and Bank One, NA, a national banking association as
collateral agent (the "Collateral Agent"), (iv) the Security Agreement dated as
of May 13, 2002 (as amended, the "Security Agreement") among the Obligors, the
other Credit Parties (as defined therein) and the Collateral Agent and (v) the
Intercreditor and Collateral Agency Agreement dated as of September 10, 2000 by
and among the Collateral Agent in its capacity as Collateral Agent, Agent and
Lender (each as defined therein), the several lenders party thereto, and each of
you, as amended by the First Amendment to Intercreditor and Collateral Agency
Agreement dated as of May 13, 2002 among the Collateral Agent in its capacity as
Collateral Agent, Agent and Lender, the several lenders party thereto and each
of you and the Second Amendment to Intercreditor and Collateral Agency Agreement
dated as of November 14, 2002 among the Collateral Agent in its capacity as
Collateral Agent, Agent and Lender, the several lenders party thereto and each
of you (as amended, the "Intercreditor Agreement").

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Obligors request an amendment of certain provisions of
the Existing Note Purchase Agreements and a waiver of certain violations of the
Existing Note Purchase Agreements as hereinafter provided.

Upon your acceptance hereof in the manner hereinafter provided and upon
satisfaction of all conditions to the effectiveness hereof and receipt by the
Obligors of similar acceptances from the Required Holders of the Notes, this
Waiver shall constitute a contract between us amending the Existing Note
Purchase Agreements and waiving the exercise of certain rights of the holders
under the Existing Note Purchase Agreements as of March 31, 2003, but only in
the respects hereinafter set forth:

Section 1. Amendments to Existing Note Purchase Agreements.

Section 1.1

. Section 10.3 of the Existing Note Purchase Agreements shall be and is hereby
amended in its entirety to read as follows:





"Section 10.3. Consolidated Total Debt Coverage. At all times after the date
hereof, the Obligors will not permit the ratio of Consolidated Total Debt
(excluding Guaranties of an Obligor or any Subsidiary for notes and accounts
receivable sold of up to $5,000,000 in the aggregate in respect of true sale
securitization transactions) to Consolidated Operating Cash Flow to exceed the
following on each date measured as of each date. For the 2003 calendar year,
calculations shall be computed in the elapsed portion of the Company's fiscal
year and annualized. For all periods after December 31, 2003, the calculations
shall be computed as at the end of each fiscal quarter, in each case for the
immediately preceding four-quarter period, taken as a single accounting period
ending on the date of calculation.



June 30, 2003

4.05 :1.0

July 31, 2003

3.98 :1.0

August 31, 2003

4.06 :1.0

September 30, 2003

4.18 :1.0

October 31, 2003

4.24 :1.0

November 30, 2003

4.56 :1.0

December 31, 2003

5.01 :1.0

for each fiscal quarter ending on or after March 31, 2004

3:00 :1.0

Section 1.2

. Section 10.4 of the Existing Note Purchase Agreements shall be and is hereby
amended in its entirety to read as follows:





"Section 10.4. Fixed Charge Coverage. The Obligors will not permit, on each date
below, the ratio of Consolidated Earnings Available for Fixed Charges to
Consolidated Fixed Charges (the components of which, for any date between and
including April 1, 2003 and December 31, 2003, shall be computed for the elapsed
portion of such fiscal year and annualized; and the components of which, for the
end of each fiscal quarter thereafter shall be computed for the immediately
preceding four-quarter period, taken as a single accounting period ending on the
date of calculation) to be less than the following ratios:



June 30, 2003

1.55 :1.0

July 31, 2003

1.49 :1.0

August 31, 2003

1.42 :1.0

September 30, 2003

1.25 :1.0

October 31, 2003

1.10 :1.0

November 30, 2003

0.93 :1.0

December 31, 2003

0.74 :1.0

For each fiscal quarter ending on or after March 31, 2004

2:00 :1.0

Section 1.3

. Section 10.14 of the Existing Note Purchase Agreements shall be and is hereby
amended in its entirety to read as follows:



Section 10.14. Minimum EBITDA. The Obligors shall not permit EBITDA as
calculated on a rolling four-month basis at each date set forth below, to be
less than the amount indicated below opposite each such date.

April 2003

$6.82 million

May 2003

$10.91 million

June 2003

$14.88 million

July 2003

$12.94 million

August 2003

$11.24 million

September 2003

$8.26 million

October 2003

$5.10 million

November 2003

$3.20 million

December 2003 and each
month thereafter

$1.15 million

Solely for the purposes of determining compliance by the Obligors with the
provisions of Sections 10.3, 10.4 and 10.14, and for no other purposes
whatsoever under any of the Notes Documents, the Make-Whole Amount required to
be paid shall be deemed to be zero.

Section 1.4. Section 10 of the Existing Note Purchase Agreements shall be and is
hereby amended by added the following thereto:

Section 10.15. Consolidated Net Revenue. The Obligors shall not permit
Consolidated Net Revenue, as calculated on a rolling four-month basis, at the
end of the periods set forth below to be less than the amount indicated below
opposite each such period.

 

 

April 2003

$151.04 million

May 2003

$158.58 million

June 2003

$167.14 million

July 2003

$162.42 million

August 2003

$154.06 million

September 2003

$142.23 million

October 2003

$131.36 million

November 2003

$124.81 million

December 2003 and each month thereafter

$120.37 million

Section 10.16. Collateral Account

. The Obligors shall not permit the balance of funds on deposit in the
Collateral Account (as defined in that certain Consent Letter, dated as of
December 20, 2002, by and among the Obligors, the Collateral Agent, the Banks,
the Agent and the holders) at any time during the periods set forth below to be
less than the amount indicated below opposite each such period:



Period

Balance

May 31, 2003 through June 29, 2003

$23.72 million

June 30, 2003 through July 30, 2003

$29.71 million

July 31, 2003 through August 30, 2003

$34.84 million

August 31, 2003 through September 29, 2003

$37.79 million

September 30, 2003 through October 30, 2003

$41.59 million

October 31, 2003 through November 29, 2003

$48.05 million

November 30, 2003 through December 30, 2003

$49.95 million

December 31, 2003 and thereafter

$52.23 million

Section 10.17. Maximum Recourse. The Company shall not permit the aggregate
amount of recourse obligations of itself and its Subsidiaries to exceed
$13,500,000 without the consent of the Required Holders.

Section 10.18. Fixed Asset Expenditures. The Obligors will not, nor will they
permit any of their Subsidiaries to, expend, or be committed to expend during
any period set forth below, in the acquisition of fixed assets, an amount in
excess of the amount indicated below opposite each such period, such amounts to
be computed in the aggregate for the Obligors and their Subsidiaries:

January 31, 2003 through March 31, 2003

$1.789 million

April 1, 2003 through June 30, 2003

$1.860 million

July 1, 2003 through September 30, 2003

$1.057 million

October 1, 2003 through December 31, 2003

$328,000

; provided that any amount not spent or committed in a given period shall carry
forward into the following periods; provided further that any amounts permitted
but not used prior to December 31, 2003 shall not carry forward.

Section 1.5. Section 11(c) shall be and is hereby amended by deleting "; or" at
the end thereof and adding:

"or any Obligor defaults in the performance of or compliance with any term or
provision found in the Fourth Amendment Agreement or Fifth Amendment Agreement
or that certain Third Amendment to the Intercreditor and Collateral Agency
Agreement, dated as of March 31, 2003 by and among the Agent, the Collateral
Agent and the Banks and the holders; or"

Section 1.6. Schedule B to the Existing Note Purchase Agreements shall be and is
hereby amended by adding or revising the following definitions thereto in
alphabetical order:

"Agent"

shall have the meaning set forth in the Bank Credit Agreement.



"Collateral Account"

shall have the meaning set forth in Section 10.16 hereto.



"Consolidated Net Earnings" shall mean the net earnings (or loss) of the Company
and its Subsidiaries (excluding Special Purpose Subsidiaries) for such period
(taken as a cumulative whole), as determined in accordance with GAAP, plus (to
the extent deducted to calculate Consolidated Net Earnings) (i) the amount of
the Amendment Fee (as defined therein) paid in connection with the Fifth
Amendment to Credit Agreement, (ii) the amount of the Amendment Fee (as defined
therein) paid in connection with the Fifth Amendment Agreement, (iii) any
recording or filing fees paid in connection with the perfection of the
Collateral Agent's security interest in the Obligors and their Subsidiaries'
real estate, intellectual property, deposit and disbursement accounts, and other
assets, (iv) any fees paid for title insurance on the real estate described in
clause (iii) above, and (v) any fees paid by the Obligors and their Subsidiaries
for appraisals of real estate required by the Fifth Amendment to Credit
Agreement and the Fifth Amendment Agreement.

"Consolidated Net Revenue"

shall mean the consolidated net revenue of the Obligors and their Subsidiaries
for the most recently completed fiscal year determined on a consolidated basis
in accordance with GAAP.



"Fifth Amendment Agreement"

shall mean the Fifth Amendment Agreement and Waiver dated as of March 31, 2003,
to the Note Purchase Agreements as amended by the First Amendment Agreement,
Second Amendment Agreement, Third Amendment Agreement and Fourth Amendment
Agreement.



"Fifth Amendment to Credit Agreement"

shall mean the Amendment No. 5 to Credit Agreement and Waiver dated as of March
31, 2003 among the Obligors, the Banks, the Collateral Agent and Agent.



Section 2. Waiver of Default under Note Purchase Agreements.

The Required Holders waive their right to exercise remedies under Section 12 of
the Note Purchase Agreements to the extent, and only to the extent, such rights
arise solely as a result of a violation of Sections 10.3 or 10.4 of the Note
Purchase Agreements as of December 31, 2002 and March 31, 2003 to the extent
that (i) the Consolidated Total Debt Coverage Ratio was greater than 4.75 to
1.00, but not greater than 7.50 to 1.00, as of December 31, 2002 and greater
than 3.20 to 1.00 but not greater than 19.00 to 1.00, as of March 31, 2003, and
(ii) the Fixed Charge Coverage Ratio was less than 1.00 to 1.00, but not less
than .40 to 1.00, as of December 31, 2002 and less than 1.15 to 1.00 but not
less than .01 to 1.00 as of March 31, 2003, but for no other purposes. The
Company acknowledges that notwithstanding the foregoing waiver of rights to
exercise remedies, an Event of Default shall be deemed to exist for all other
purposes under the Financing Documents including, but without limitation, for
the purposes of determining the rights of the Company or any Subsidiary to enter
into transactions contemplated by Sections 10.7, 10.8, 10.9 and 10.10 of the
Note Purchase Agreements. The Company further acknowledges that the waiver in
this Section 2 in no way constitutes a waiver of the Company's delivery
obligations for the periods ending December 31, 2002 and March 31, 2003.

Section 3. Conditions Precedent.

This Waiver shall not become effective until, and shall become effective on, the
Business Day (the "Effective Date") when each of the following conditions shall
have been satisfied:

(a) Each holder shall have received this Waiver, duly executed by the Obligors.

(b) The Required Holders shall have consented to this Waiver as evidenced by
their execution thereof.

(c) The representations and warranties of the Obligors set forth in Section 4
and the acknowledgments set forth in Section 5 hereof shall be true and correct
in all material respects as of the date of the execution and delivery of this
Waiver.

(d) Any consents or approvals from any holder or holders of any outstanding
security of the Obligors or any Subsidiary and any amendments of agreements
pursuant to which any securities may have been issued which shall be necessary
to permit the consummation of the transactions contemplated hereby shall have
been obtained and all such consents or amendments shall be reasonably
satisfactory in form and substance to the holders and their special counsel.

(e) Each holder shall have received such Officer's Certificate and such
certificates of a secretarial officer of each Obligor as it may reasonably
request with respect to this Waiver and the transactions contemplated hereby.

(f) The Obligors shall have paid the fees and disbursements of the holders'
special counsel, Chapman and Cutler, incurred in connection with the
negotiation, preparation, execution and delivery of this Waiver and the
transactions contemplated hereby which fees and disbursements are reflected in
the statement of such special counsel delivered to the Obligors at the time of
the execution and delivery of this Waiver. Upon receipt of any supplemental
statement after the execution of this Waiver, the Obligors will pay such
additional fees and disbursements of the holders' special counsel which were not
reflected in its accounting records as of the time of the delivery of the
initial statement of fees and disbursements.

(g) Each holder shall have received a fully executed copy of Fifth Amendment to
Credit Agreement, which shall be satisfactory in form and substance to the
holders, a copy of which is attached hereto as Exhibit B.

(h) Each holder shall have received a fully executed copy of the Third Amendment
to Intercreditor and Collateral Agency Agreement dated as of March 31, 2003, by
and among, the Agent, the Collateral Agent, the Banks and the holders.

(i) All corporate and other proceedings in connection with the transactions
contemplated by this Waiver and all documents and instruments incident to such
transactions shall be satisfactory to you and your special counsel, and you and
your special counsel shall have received all such counterpart originals or
certified or other copies of such documents as you or they may reasonably
request.

(j) Each holder shall have received their pro rata portion of the first
installment of an amendment fee (the "Amendment Fee") equal to $200,000, which
fee shall be deducted from the Collateral Account.

(k) The Company shall deliver to the holders a listing of (i) all intellectual
property of the Obligors and their Subsidiaries, (ii) all real estate of the
Obligors and their Subsidiaries in which the Collateral Agent does not have a
perfected security interest and (iii) to the extent that any such asset has a
book value in excess of $500,000, any other asset of the Obligors and their
Subsidiaries in which the holders do not have a perfected security interest and
such other documents as the holders or their counsel may have reasonably
requested.

Section 4. Representations and Warranties and Additional Agreements.

The Obligors hereby represent, warrant and agree that:

(a) Each Obligor is duly incorporated, validly existing and in good standing
under the laws of the State of Tennessee.

(b) Each Obligor has the corporate power to own its property and to carry on its
business as now being conducted.

(c) Each Obligor is duly qualified and in good standing as a foreign corporation
authorized to do business in each jurisdiction in which the failure to do so
would, individually or in the aggregate, have a material adverse effect on the
business, condition (financial or other), assets, operations, properties or
prospects of such Obligor.

(d) This Waiver and the transactions contemplated hereby are within the
corporate powers of each Obligor, have been duly authorized by all necessary
corporate action on the part of each Obligor and this Waiver has been duly
executed and delivered by each Obligor and constitute legal, valid and binding
obligations of each Obligor enforceable in accordance with their respective
terms.

(e) Each Obligor represents and warrants that there are no other defaults under
the Note Purchase Agreements other than defaults under the provisions of the
Note Purchase Agreements as a result of violations of Sections 10.3 and 10.4
thereof as a result of (i) the Consolidated Total Debt Coverage Ratio being
greater than 4.75 to 1.0 as of December 31, 2002 but not greater than 7.50 to
1.00 and greater than 3.20 to 1.00, but not greater than 19.00 to 1.00 as of
March 31, 2003, and (ii) the Fixed Charge Coverage Ratio being less than 1.00 to
1.00 but not less than .40 to 1.00 as of December 31, 2002 and less than 1.15 to
1.00 but not less than .01 1.00 as of March 31, 2003.

(f) The execution, delivery and performance of this Waiver by each Obligor does
not and will not result in a violation of or default under (A) the articles of
incorporation or bylaws of such Obligor, (B) any material agreement to which
each Obligor is a party or by which it is bound or to which such Obligor or any
of its properties is subject, (C) any material order, writ, injunction or decree
binding on each Obligor, or (D) any material statute, regulation, rule or other
law applicable to each Obligor.

(g) No authorization, consent, approval, exemption or action by or notice to or
filing with any court or administrative or governmental body (other than
periodic filings with regulatory authorities, none of which are required to be
filed as of the effective date of this Waiver) is required in connection with
the execution and delivery of this Waiver or the consummation of the
transactions contemplated thereby.

(h) All domestic deposit accounts and disbursement accounts of Obligors and
their Subsidiaries (any such domestic deposit accounts or disbursement amount, a
"Deposit Account") the balances of which exceed $25,000 as of the Effective Date
and which are not maintained with any of the Banks are listed on Schedule 4(h)
hereto. The aggregate balance of the domestic deposit accounts and disbursement
accounts of the Obligors and their Subsidiaries the balances of which do not
exceed $25,000 as of the Effective Date and which are not maintained with any of
the Banks does not exceed $250,000.

(i) The Obligors have not paid or agreed to pay any fees or other consideration,
or given any additional security or collateral, or shortened the maturity or
average life of any indebtedness or permanently reduced any borrowing capacity,
in each case, in connection with the obtaining of any consents or approvals in
connection with the transactions contemplated hereby including, without
limitation thereof, in connection with the Credit Agreement dated as of
September 10, 2001, as amended among the Obligors, the lender parties thereto
and Bank One NA, as agent for such lenders, other than (i) reduction of total
commitment under the Bank Credit Agreement from $125,000,000 to $60,700,000,
(ii) the payment of legal fees of counsel to the Lenders and the Agent under the
First Amendment to Credit Agreement, the Second Amendment to Credit Agreement,
the Third Amendment to Credit Agreement and the Fourth Amendment to Credit
Agreement, (iii) the payment of the fees referred to in Section 4.3 of the First
Amendment to Credit Agreement in an aggregate amount not in excess of $125,000
plus such other fees payable to the Agent as have been separately agreed to by
the Agent and Obligors in connection with the First Amendment to Credit
Agreement, (iv) the payment of the fees referred to in Section 4(b) of the
Second Amendment to Credit Agreement in an aggregate amount not in excess of
$125,000 plus such other fees payable to the Agent as have been separately
agreed to by the Agent and Obligors in connection with the Second Amendment to
Credit Agreement and (v) the payment of the Amendment Fee (defined in the Fifth
Amendment to Credit Agreement).

(j) The Company shall continue to utilize in a manner satisfactory to the
Required Holders and the Company the services of the consultant, Alvarez &
Marsal for the purpose of reviewing and analyzing the business and cash flows of
the Company and its Subsidiaries.

(k) The Company shall not permit any Subsidiary to underwrite any financing of
equipment for customers through loans or leases, provided that the Company and
its Subsidiaries shall not be prohibited from offering customary trade terms to
its customers.

(l) If all unpaid principal and accrued and unpaid interest under the Notes, the
Make Whole Amount and any other expenses, reimbursements, indemnities and other
obligations under the Note Purchase Agreements (collectively, the "Obligations")
of the Obligors to the holders have not been paid in full by April 18, 2003 (or
such later date as agreed to by the Required Holders), the Company shall meet
with the Required Holders to present a written overview of the Company's
business and review alternate refinancing strategies.

(m) If the Obligations of the Obligors to the holders have not been paid in full
by April 18, 2003 (or such later date as agreed to by the Required Holders), the
Company shall pay for appraisals of all the real property of the Company and its
subsidiaries by an appraiser selected by the Agent to the reasonable
satisfaction of the Required Holders such appraisals to be initiated by the
Agent or the Required Holders. The Company shall cause such appraisals to be
completed by a date satisfactory to the Agent and the Required Holders.

(n) The Company shall continue to provide to the holders on the last Business
Day of each week cash flow forecasts, containing the same information as
provided to the Banks ("Weekly Cash Flow Reports"), signed by the Company's
chief financial officer and in a form satisfactory to the Required Holders. The
signature of the Company's chief financial officer on such Weekly Cash Flow
Reports shall not constitute a representation as to the correctness of the
calculations of accounts payable or accounts receivable in such Weekly Cash Flow
Reports, but shall constitute a representation as to the good faith of such
calculations.

(o) The Company shall cause any refund relating to the filing of its
consolidated income tax return for the 2002 fiscal year to be deposited into the
Collateral Account within two (2) Business Days of receipt.

(p) By April 11, 2003, the Company shall cause the Collateral Agent, for the
benefit of itself, the Agent, the Banks and the holders, to have a first
priority perfected security interest in the Company's Dassault Breguet Falcon 10
jet. If the Obligations of the Obligors to the holders have not been paid in
full by April 15, 2003, the Company shall cause the Collateral Agent, for the
benefit of itself, the Agent, the Banks and the holders, to have a first
priority perfected security interest in (1) any real estate of the Obligors or
any of their Subsidiaries in which the Collateral Agent does not have a
perfected security interest, (2) any intellectual property of the Obligors and
their Subsidiaries, and (3) to the extent that any such asset has a book value
in excess of $500,000, any other asset of the Obligors and their Subsidiaries in
which the Collateral Agent does not have a perfected security interest. The
Company shall cause the security interest in real estate to be perfected by May
15, 2003, or such later date as the Required Holders may agree. The Company
shall cause the security interest in intellectual property to be perfected by
April 15, 2003, or such later date as the Required Holders may agree. The
Company shall cause the security interest in the assets described in clause 3 of
this clause (i) to be perfected by April 15, 2003, or such later date as the
Required Holders may agree.

(q) The Company shall include in each Weekly Cash Flow Report a calculation of
the average aggregate daily cash balance of the Company and its Subsidiaries
(computed on a rolling ten Business Day basis, the last day of which ten day
period shall be the second Business Day preceding the date of the Weekly Cash
Flow Report) (such balance, the "Average Daily Balance"), and if the Average
Daily Balance exceeds $9,000,000 (such excess, the "Cash Excess", and the date
of the Weekly Cash Flow Report setting forth such Cash Excess, the "Cash Excess
Date"), the Company shall deposit on the Cash Excess Date an amount equal to the
Cash Excess (such amount, the "Cash Excess Deposit") into the Collateral
Account. Notwithstanding the occurrence of intervening Cash Excess Dates, no
fewer than ten (10) Business Days must elapse between Cash Excess Deposits.

(r) If the Obligations of the Obligors to the holders have not been paid in full
by May 23, 2003, then on such date, the Company shall pay to the holders, an
amount equal to the second installment of the Amendment Fee equal to $400,000
and (ii) if the Obligations of the Obligors to the holders have not been paid in
full by June 30, 2003, then on such date, the Company shall pay to the holders,
the third installment of the Amendment Fee equal to $600,000; it being
understood that the entire Amendment Fee is earned on the Effective Date and
that payment of such Amendment Fee shall come from the Collateral Account.

(s) The Company will deliver to the holders within 30 days of the end of each
month (i) consolidated and consolidating unaudited balance sheets as at the
close of each such month and consolidated and consolidating profit and loss and
a statement of cash flows for such month and for the period from the beginning
of such fiscal year to the end of such month, the calculations therein to be
compared against the corresponding figures in the modified budget prepared on
March 5, 2003 by Alvarez & Marshal, (ii) a compliance certificate, (iii) a
backlog report, (iv) an accounts receivable aging report, (v) an accounts
payable aging report, and (vi) a consolidated recourse report, each of the items
in clauses (i) through (vi) of this clause (s) in a form acceptable to the
Required Holders and signed by the Company's chief financial officer.

(t) By the earlier of April 15, 2003 and within two days of receipt by the
Company in draft form upon the holders request, the Company shall deliver to the
holders appraisals of the inventory, machinery and equipment of the Obligors and
their Subsidiaries in form and detail reasonably satisfactory to the Required
Holders.

(u) If at any time a Deposit Account of the Obligors or their Subsidiaries
exists which (i) is not subject to a Pledged Account Agreement (ii) is not
maintained with one of the Banks and (iii) either (x) has a balance of less than
$25,000 and causes the aggregate balance of the Deposit Accounts of the Obligors
and their Subsidiaries subjected to a Pledged Account Agreement which are not
maintained with any of the Banks to exceed $250,000, or (y) has a balance in
excess of $25,000, then the Company shall, or shall cause the related Obligor or
its Subsidiary to, enter into a Pledged Account Agreement pledging to the
Collateral Agent, for the benefit of itself, the Agent, the Banks, and the
holders, a security interest in such Deposit Account.

(v) By April 4, 2003, the Company shall deliver to the Collateral Agent pledged
account agreements in form and substance satisfactory to the Agent ("Pledged
Account Agreements") pledging to the Collateral Agent, for the benefit of
itself, the Agent, the Banks, and the Holders, a security interest in the
deposit and disbursement accounts listed on Schedule 3(d) hereto;

Section 5. Acknowledgments.

The Obligors acknowledge, agree, confirm and ratify that any direction, demand
or notice under the Collateral Documents (as defined in the Intercreditor
Agreement) by the Collateral Agent is subject to the terms and conditions of the
Intercreditor Agreement.

Section 6. Miscellaneous.

Section 6.1. Except as amended herein, all terms and provisions of the Note
Purchase Agreements, the Notes, the Pledge Agreement, the Security Agreement,
the Intercreditor Agreement and related agreements and instruments are hereby
ratified, confirmed and approved in all respects.

Section 6.2. Any and all notices, requests, certificates and other instruments,
including the Notes, may refer to any of the Financing Documents without making
specific reference to this Waiver, but nevertheless all such references shall be
deemed to include this Waiver unless the context shall otherwise require. Your
acceptance hereof will also constitute your agreement that prior to any sale,
assignment, transfer, pledge or other disposition by you of any Notes, you shall
either (i) impose on the Notes so to be disposed of an appropriate endorsement
referring to this Waiver as binding on the parties hereto and upon any and all
future holders of such Notes or (ii) at your option at any time, surrender such
Notes for new Notes of the same form and tenor as the Notes so surrendered but
revised to contain express textual reference to this Waiver. All expenses for
the preparation of such new Notes and the exchange for such new Notes are to be
borne by the Obligors.

Section 6.3. This Waiver and all covenants herein contained shall be binding
upon and inure to the benefit of the respective successors and assigns of the
parties hereunder. All covenants made by the Obligors herein shall survive the
closing and the delivery of this Waiver.

Section 6.4. This Waiver shall be governed by and construed in accordance with
Illinois law.

Section 6.5. The capitalized terms used in this Waiver shall have the respective
meanings specified in the Note Purchase Agreements unless otherwise herein
defined, or the context hereof shall otherwise require.

The execution hereof by the holders shall constitute a contract among the
Obligors and the holders for the uses and purposes hereinabove set forth. This
Waiver may be executed in any number of counterparts, each executed counterpart
constituting an original but all together only one agreement.

Astec Industries, Inc.

By /s/ F. McKamy Hall

Its Vice President and CFO

Astec Financial Services, Inc.

By /s/ Albert E. Guth

Its President,

 

This foregoing Waiver is hereby accepted and agreed to as of the date aforesaid.
The execution by each holder listed below shall constitute its respective
several and not joint confirmation that it is the owner and holder of the Notes
set opposite its name on Schedule I hereto and that it has not sold or otherwise
transferred any of the Notes originally purchased by it pursuant to the Note
Purchase Agreements.

American United Life Insurance Company

 

 

By /s/ Christopher D. Pahlke

Name: Christopher D. Pahlke

Title: Vice President Private Placements

 

This foregoing Waiver is hereby accepted and agreed to as of the date aforesaid.
The execution by each holder listed below shall constitute its respective
several and not joint confirmation that it is the owner and holder of the Notes
set opposite its name on Schedule I hereto and that it has not sold or otherwise
transferred any of the Notes originally purchased by it pursuant to the Note
Purchase Agreements.

The Guardian Life Insurance Company of America

By /s/ Brian Keating

Name: Brian Keating

Title: Director, Fixed Income

The Guardian Insurance & Annuity Company, Inc.

By /s/ Brian Keating

Name: Brian Keating

Title: Director, Fixed Income

Fort Dearborn Life Insurance Company

By: Guardian Investor Services LLC

By /s/ Brian Keating

Name: Brian Keating

Title: Director, Fixed Income

The Berkshire Life Insurance Company of America

By /s/ Brian Keating

Name: Brian Keating

Title: Director, Fixed Income

 

This foregoing Waiver is hereby accepted and agreed to as of the date aforesaid.
The execution by each holder listed below shall constitute its respective
several and not joint confirmation that it is the owner and holder of the Notes
set opposite its name on Schedule I hereto and that it has not sold or otherwise
transferred any of the Notes originally purchased by it pursuant to the Note
Purchase Agreements.

National Life Insurance Company

By /s/ Scott Higgins

Name: R. Scott Higgins

Title: Vice President, NL Capital Management, Inc.

Life Insurance Company of the Southwest

By /s/ Scott Higgins

Name: R. Scott Higgins

Title: Vice President, NL Capital Management, Inc.

 

This foregoing Waiver is hereby accepted and agreed to as of the date aforesaid.
The execution by each holder listed below shall constitute its respective
several and not joint confirmation that it is the owner and holder of the Notes
set opposite its name on Schedule I hereto and that it has not sold or otherwise
transferred any of the Notes originally purchased by it pursuant to the Note
Purchase Agreements.

Unum Life Insurance Company of America

By: Provident Investment Management, LLC, its Agent

By /s/ Ben Vance

Name: Ben Vance

Title: Assistant Vice President

 

This foregoing Waiver is hereby accepted and agreed to as of the date aforesaid.
The execution by each holder listed below shall constitute its respective
several and not joint confirmation that it is the owner and holder of the Notes
set opposite its name on Schedule I hereto and that it has not sold or otherwise
transferred any of the Notes originally purchased by it pursuant to the Note
Purchase Agreements.

United of Omaha Life Insurance Company

By /s/ Edwin H. Garrison, Jr.

Name: Edwin H. Garrison, Jr.

Title: First Vice President

Companion Life Insurance Company

By /s/ Edwin H. Garrison, Jr.

Name: Edwin H. Garrison, Jr.

Title: First Vice President

 

This foregoing Waiver is hereby accepted and agreed to as of the date aforesaid.
The execution by each holder listed below shall constitute its respective
several and not joint confirmation that it is the owner and holder of the Notes
set opposite its name on Schedule I hereto and that it has not sold or otherwise
transferred any of the Notes originally purchased by it pursuant to the Note
Purchase Agreements.

Nationwide Life Insurance Company

By /s/ Joseph P. Young

Name: Joseph P. Young

Title: Fixed Income Securities

Nationwide Life and Annuity Insurance Company

By /s/ Joseph P. Young

Name: Joseph P. Young

Title: Fixed Income Securities

 

This foregoing Waiver is hereby accepted and agreed to as of the date aforesaid.
The execution by each holder listed below shall constitute its respective
several and not joint confirmation that it is the owner and holder of the Notes
set opposite its name on Schedule I hereto and that it has not sold or otherwise
transferred any of the Notes originally purchased by it pursuant to the Note
Purchase Agreements.

Teachers Insurance and Annuity Association of America

By /s/ Estelle Simsolo

Name: Estelle Simsolo

Title: Director - Private Placements

American United Life Insurance Company

The Guardian Life Insurance Company of America

The Guardian Insurance & Annuity Company, Inc.

Fort Dearborn Life Insurance Company

Berkshire Life Insurance Company of America

National Life Insurance Company

Life Insurance Company of the Southwest

Unum Life Insurance Company of America

United of Omaha Life Insurance Company

Companion Life Insurance Company

Nationwide Life Insurance Company

Nationwide Life and Annuity Insurance Company

Teachers Insurance and Annuity Association of America



Name of Holder

Outstanding Principal Amount
and Series of Notes
Held as of March 31, 2003

American United Life Insurance Company

$3,000,000

CUDD & CO. (as nominee of The Guardian Life Insurance Company of America)

$5,000,000
$2,500,000

CUDD & CO. (as nominee of The Berkshire Life Insurance Company of America)

$5,000,000

CUDD & CO. (as nominee of The Guardian Insurance & Annuity Company, Inc.)

$1,000,000

Bank One & Co. (as nominee of Fort Dearborn Life Insurance Company)

$1,000,000
$500,000

National Life Insurance Company

$4,000,000

Life Insurance Company of the Southwest

$3,000,000

CUDD & CO. (as nominee of Unum Life Insurance Company of America)

$15,000,000

United of Omaha Life Insurance Company

$13,000,000

Companion Life Insurance Company

$2,000,000

Nationwide Life Insurance Company

$5,000,000

Nationwide Life and Annuity Insurance Company

$2,000,000

Teachers Insurance and Annuity Association of America

$18,000,000

